               Case 2:20-bk-16475-ER                   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28                                      Desc
                                                       Main Document    Page 1 of 15

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Neumedicines, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  480 W. Norman Ave.
                                  Arcadia, CA 91007
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.http://neumedicines.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:20-bk-16475-ER                      Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28                                   Desc
                                                            Main Document    Page 2 of 15
Debtor    Neumedicines, Inc.                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 2:20-bk-16475-ER                    Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28                                      Desc
                                                         Main Document    Page 3 of 15
Debtor   Neumedicines, Inc.                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 4 of 15
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 5 of 15
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 6 of 15
                    Case 2:20-bk-16475-ER                            Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28                                             Desc
                                                                     Main Document    Page 7 of 15

 Fill in this information to identify the case:
 Debtor name Neumedicines, Inc.
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Libo Pharma                                                                                                                                                          $1,030,306.00
 10F, No 27-8, Sec.2,
 Zhongzheng E.
 Tamsui Dist, New
 Taipei City 251,
 Taiwan
 Wilson Sonsini                                                                                                                                                         $465,847.00
 Goodrich & Rosati
 650 Page Mill Road
 Palo Alto, CA
 94304-1050
 Elliot Friedman                                                                        Contingent                  $418,495.00                        $0.00            $418,495.00
 717 W. Olympic                                                                         Unliquidated
 Blvd, Suite 2007                                                                       Disputed
 Los Angeles, CA
 90015
 Estate of Lena A.                                              Unpaid Wages &                                                                                          $343,706.09
 Basile                                                         Vacation Pay
 10426 Helendale
 Ave.
 Tujunga, CA 91042
 Mao Qun Int'l.                                                                         Contingent                  $232,970.65                        $0.00            $232,970.65
 Investment LLC                                                                         Unliquidated
 1F, No 22-2 Ln.189,                                                                    Disputed
 Sec.1, Chengtai
 Rd, Wugu Dist. ,
 New Taipei
 TAIWAN
 Foley & Lardner LLP                                                                                                                                                    $170,422.00
 555 South Flower
 ST, #4400
 Los Angeles, CA
 90071-2411
 Stanford University                                                                                                                                                    $151,388.00
 PO BOX 44253
 San Francisco, CA
 94144-4253


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:20-bk-16475-ER                            Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28                                             Desc
                                                                     Main Document    Page 8 of 15


 Debtor    Neumedicines, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ground Zero                                                                                                                                                            $142,126.00
 Pharmaceuticals,
 Inc
 5405 Alton Parkway,
 Suite A-464
 Irvine, CA 92604
 Siegfried Irvine                                                                                                                                                       $129,209.00
 9342 Jeronimo Road
 Irvine, CA 92618
 Hebron Cheung                                                  Unpaid Wages &                                                                                          $127,394.00
 2724 Healther                                                  Vacation Pay
 Heights Ave
 Arcadia, CA 91006
 Hue Kha                                                        Unpaid Wages &                                                                                          $101,141.00
 13235 Elmrock Ave.,                                            Vacation Pay
 Moorpark, CA 93021
 Jamie Tom                                                      Unpaid Wages &                                                                                            $91,531.00
 PO BOX 66053                                                   Vacation Pay
 Arcadia, CA 91066
 Business Card                                                                                                                                                            $60,064.00
 Services
 PO BOX 23066
 COLUMBUS, GA
 37902-3066
 Christopher E.                                                                                                                                                           $30,732.63
 Lawrence
 156 Lombard St, #24
 San Francisco, CA
 94111
 Summit Analytical,                                                                                                                                                       $25,345.00
 LLC
 8354 Northfield
 Blvd, Blvd G,
 Suite 3700
 Denver, CO 80238
 Scott Buckel                                                   Unpaid Wages &                                                                                            $25,000.00
 8926 Glacier Ave                                               Vacation Pay
 Texas City, TX
 77591
 Labyrinth Strategic                                                                                                                                                      $22,500.00
 173 Highland Place,
 Monrovia, CA 91016
 Foley & Lardner LLP                                                                                                                                                      $19,075.00
 555 South Flower
 ST, #3500
 Los Angeles, CA
 90071-2411
 Outcome Capital                                                                                                                                                          $15,025.00
 11921 Freedom Dr.
 Ste 730
 Reston, VA 20190



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:20-bk-16475-ER                            Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28                                             Desc
                                                                     Main Document    Page 9 of 15


 Debtor    Neumedicines, Inc.                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The Trustees of                                                                                                                                                          $11,847.00
 Columbia University
 C/O Clinical Trials
 Office
 PO BOX 26453
 New York, NY
 10087-6453




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 10 of 15
    Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                            Main Document    Page 11 of 15


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Neumedicines, Inc.
                       480 W. Norman Ave.
                       Arcadia, CA 91007


                       Crystle J. Lindsey
                       Weintraub & Selth, APC
                       11766 Wilshire Boulevard
                       Suite 1170
                       Los Angeles, CA 90025


                       BioAgilytix Labs
                       2300 Englert Dr., Suite G
                       Durham, NC 27713


                       Business Card Services
                       PO BOX 23066
                       COLUMBUS, GA 37902-3066


                       CA Dept. of Tax and Fee Admin.
                       Account Information Group, MIC:29
                       P.O. Box 942879
                       Sacramento, CA 94279-0029


                       Christopher E. Lawrence
                       156 Lombard St, #24
                       San Francisco, CA 94111


                       Elliot Friedman
                       717 W. Olympic Blvd, Suite 2007
                       Los Angeles, CA 90015


                       Estate of Lena A. Basile
                       10426 Helendale Ave.
                       Tujunga, CA 91042
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 12 of 15



                   Foley & Lardner LLP
                   555 South Flower ST, #4400
                   Los Angeles, CA 90071-2411


                   Foley & Lardner LLP
                   555 South Flower ST, #3500
                   Los Angeles, CA 90071-2411


                   Franchise Tax Board
                   Bankruptcy Section, MS: A-340
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Ground Zero Pharmaceuticals, Inc
                   5405 Alton Parkway, Suite A-464
                   Irvine, CA 92604


                   Hebron Cheung
                   2724 Healther Heights Ave
                   Arcadia, CA 91006


                   Herzog Fiesser & Partner
                   Postfach 26 02 32
                   Munchen 80059
                   Germany


                   Hue Kha
                   13235 Elmrock Ave.,
                   Moorpark, CA 93021


                   ICON Clinical Research Ltd
                   South County Business Park,
                   Leopardstown, Dublin 18
                   Republic of Ireland
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 13 of 15



                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   Jamie Tom
                   PO BOX 66053
                   Arcadia, CA 91066


                   Labyrinth Strategic
                   173 Highland Place,
                   Monrovia, CA 91016


                   Law Offices of James L. Leestma
                   c/o James L. Leestma
                   7301 Topanga Canyon Blvd., St. 202
                   West Hills, CA 91307


                   Lawrence R. Mitchell & Company
                   880 Apollo Street, Suite 140
                   El Segundo, CA 90245


                   Libo Pharma
                   10F, No 27-8, Sec.2, Zhongzheng E.
                   Tamsui Dist, New Taipei City 251,
                   Taiwan


                   Mao Qun Int'l. Investment LLC
                   1F, No 22-2 Ln.189, Sec.1, Chengtai
                   Rd, Wugu Dist. , New Taipei
                   TAIWAN


                   Nitto Avecia Pharma
                   10 Vanderbilt
                   Irvine, CA 92618
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 14 of 15



                   Nitto Avencia Pharma Services, Inc.
                   10 Vanderbilt
                   Irvine, CA 92618


                   Outcome Capital
                   11921 Freedom Dr. Ste 730
                   Reston, VA 20190


                   Raphael Nir
                   227 Bridle Trail Rd.
                   Needham, MA 02492


                   RMC Pharmaceutical Solutions Inc.
                   1851 Lefthand Circle Ste A
                   Longmont, CO 80501


                   Scott Buckel
                   8926 Glacier Ave
                   Texas City, TX 77591


                   Siegfried Irvine
                   9342 Jeronimo Road
                   Irvine, CA 92618


                   Stanford University
                   PO BOX 44253
                   San Francisco, CA 94144-4253


                   Sulmeyer Kupetz
                   c/o Jeffrey M. Pomerance
                   333 Grand Avenue, Suite 3400
                   Los Angeles, CA 90071
Case 2:20-bk-16475-ER   Doc 1 Filed 07/17/20 Entered 07/17/20 17:31:28   Desc
                        Main Document    Page 15 of 15



                   Summit Analytical, LLC
                   8354 Northfield Blvd, Blvd G,
                   Suite 3700
                   Denver, CO 80238


                   Supaporn Maroongroge
                   166 N. Ivy Ave. #A
                   Monrovia, CA 91016


                   The Coghlan Group
                   1500- B Business Park Dr.,
                   Bastrop, TX 78602


                   The Trustees of Columbia University
                   C/O Clinical Trials Office
                   PO BOX 26453
                   New York, NY 10087-6453


                   Vladimir Vainstein
                   Hakfir Street 56
                   Jerusalem 96952
                   ISRAEL


                   Wilson Sonsini Goodrich & Rosati
                   650 Page Mill Road
                   Palo Alto, CA 94304-1050
